Exhibit Wynn Resorts, Limited Announces Departure of Ronald J. Kramer LAS VEGAS, March 17, 2008 (BUSINESS WIRE) Wynn Resorts, Limited (NASDAQ:WYNN) announced today that Ronald J. Kramer, President and a Director of the Company, will leave the Company on March 31, 2008. "We thank Ron for his enormous contributions to the growth and development of our Company over the past six years and wish him much luck as he moves on to his next project. We are grateful for his guidance as the architect of our enviable financial structure from start up to the Company we are today, operating in the world’s two largest gaming markets. Ron will always be part of our family," commented Steve Wynn, Chairman and Chief Executive Officer. Mr.
